Electronically Filed
                                                           Supreme Court
                                                           SCWC-11-0000641
                                                           22-MAY-2015
                                                           09:30 AM



                             SCWC-11-0000641

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          CINDY CHURAN KODAMA,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                          ALAN HARUO KODAMA,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000641; FC-D NO. 08-1-2862)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Alan Haruo Kodama’s

Application for Writ of Certiorari filed on April 15, 2015, is
hereby rejected.

          DATED:    Honolulu, Hawai#i, May 22, 2015.

Peter Van Name Esser and          /s/ Mark E. Recktenwald
Edward R. Lebb
for petitioner                    /s/ Paula A. Nakayama
R. Steven Geshell                 /s/ Sabrina S. McKenna
for respondent
                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson